2:18-ap-07019 Doc#: 19 Filed: 07/15/19 Entered: 07/15/19 14:19:15 Page 1 of 9



                   IN THE UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FORT SMITH DIVISION


 IN RE: RICKY LYNN ELLISON, Debtor                                       No. 2:17-bk-70822
                                                                                 Chapter 7


 ANGELA ALKIRE ALLARD, Trustee of the                                          PLAINTIFF
 Ellison Family Trust


 v.                                    2:18-ap-7019


 RICKY L. ELLISON                                                            DEFENDANT


       ORDER AND OPINION GRANTING SUMMARY JUDGMENT AND
                  DENYING DEBTOR’S DISCHARGE

 On March 20, 2018, Angela Alkire Allard [Allard], acting in her capacity as trustee of the
 Ellison Family Trust, filed the instant adversary proceeding against Ricky L. Ellison
 [debtor]. In her complaint, Allard objects to the debtor’s discharge under 11 U.S.C.
 § 727(a)(2)(A), (a)(3), (a)(4)(A), and (a)(5) and seeks a determination that the debt owed
 to her as a result of a state court judgment against the debtor and his wife, Sandra Ellison
 [Sandy], is nondischargeable under 11 U.S.C. § 523(a)(2)(A), (a)(4), and (a)(6). On
 January 25, 2019, Allard filed a motion for summary judgment together with a supporting
 brief, statement of undisputed facts, and exhibits. On February 7, 2019, the Court
 granted the debtor’s unopposed motion for an extension of time to file his response. On
 March 1, 2019, the debtor filed a response to Allard’s motion for summary judgment, a
 supporting brief, and exhibits. Allard did not file a reply to the debtor’s response. For
 the reasons stated below, the Court grants Allard’s motion for summary judgment as to
 her cause of action under § 727(a)(4)(A). As a result, the Court denies the debtor’s
 discharge.1

        1
         Because the Court denies the debtor’s discharge under § 727(a)(4)(A), Allard’s
 remaining causes of action are moot.



               EOD: July 15, 2019
2:18-ap-07019 Doc#: 19 Filed: 07/15/19 Entered: 07/15/19 14:19:15 Page 2 of 9



 Background2
 On July 27, 2016, Allard prevailed in her state court lawsuit against the debtor and his
 wife, Sandy. The state court entered judgment in Allard’s favor in the amount of
 $222,197 against the debtor and Sandy, jointly and severally, with pre-judgment interest
 assessed in the amount of $53,684 and accruing post-judgment at a rate of $36.52 per
 day. The state court ordered the debtor and Sandy to file verified schedules of their real
 and personal property within 45 days, specifying the property that they claimed to be
 exempt. On September 1, 2016, the debtor and Sandy filed their affidavits, claiming that
 none of their property was subject to execution because property valued at $2300 was
 exempt; property valued at $4373 was owned by their son, Tam; property worth $5488
 had been sold in 2015; and property worth $53,522 was owned by Sandy’s and the
 debtor’s business, Rick’s Backhoe Services [Rick’s Backhoe]. On September 13, 2016,
 Allard objected to the exemptions claimed by the debtor and Sandy. In December 2016,
 the debtor sold a 1987 Freightliner truck, a 1983 Great Dane trailer, and a backhoe worth
 a total of $27,300 to Mark Nichols [Nichols] for $15,500. On January 30, 2017, the state
 court scheduled a hearing on Allard’s objection to the exemptions claimed by the debtor
 and Sandy for Monday, April 3, 2017. On Friday, March 31, 2017, four days before the
 hearing was to take place on Allard’s objection, the debtor filed his current bankruptcy
 case under chapter 13.


 On July 18, 2017, Allard filed a motion to dismiss the debtor’s chapter 13 case, alleging
 that the debtor had filed bankruptcy in bad faith. The Court held a hearing on the motion
 on October 12, 2017, and took the matter under advisement. On December 18, 2017, the
 Court entered its Order Setting Aside Confirmation Order and Converting Case to
 Chapter 7 [2017 order]. In its 2017 order, the Court determined that the debtor had filed


        2
          Unless otherwise indicated, the facts in the background section are based on this
 Court’s prior findings as stated in its December 18, 2017 Order Setting Aside
 Confirmation Order and Converting Case to Chapter 7 in case number 2:17-bk-70822.
 The same order recites a more comprehensive history of the state court litigation between
 Allard and the debtor and his wife, Sandy.

                                              2
2:18-ap-07019 Doc#: 19 Filed: 07/15/19 Entered: 07/15/19 14:19:15 Page 3 of 9



 his bankruptcy case in bad faith but found that conversion to a chapter 7, rather than
 dismissal, was in the best interest of creditors and the estate.


 The Court stated in its 2017 order that after Allard obtained her state court judgment
 against Sandy and the debtor, “the debtor joined Sandy in her efforts to thwart Allard’s
 collection efforts.” Order, 19, Dec. 18, 2017. The Court found that the likely catalyst
 behind the debtor’s sale of the 1987 Freightliner truck, a 1983 Great Dane trailer, and
 backhoe was Allard’s objection to the exemptions that the debtor and Sandy had claimed
 in state court. The Court also determined in its 2017 order that the debtor scheduled
 debts that he knew he did not owe “as a result of his reliance on Sandy’s instructions or
 in an effort to create the inaccurate impression that he filed this case to seek relief from
 unsecured creditors in addition to Allard.” Order, 21. The Court further found that the
 debtor’s representation on schedule I that he earned $500 per month from Rick’s
 Backhoe was inconsistent with his testimony during the hearing on Allard’s motion to
 dismiss. Specifically, the Court stated that
        [o]n October 12, 2017, the debtor testified that he is “a nervous, high-
        strung person, and I work all the time when I feel like it. And I haven’t
        felt like it for about seven years.” Hr’g Tr., 185. The same day, he also
        testified that he works “on and off” but not for Rick’s Backhoe. Hr’g Tr.,
        104-5. Nonetheless, the debtor represented on schedule I in his current
        case that he earns business income from Rick’s Backhoe in the amount of
        $500 per month.

 Order, 15. The Court further determined that the debtor failed to disclose his ownership
 of mineral interests, a savings account at Bank of the Ozarks, and either two donkeys or
 two mules in the first set of schedules that he filed in this case on March 31, 2017. The
 Court also found that although the debtor disclosed the mineral interests in his first set of
 amended schedules filed on July 18, 2017, he did not disclose his omitted account at
 Bank of the Ozarks or his ownership of the donkeys or mules until he filed his second set
 of amended schedules on October 11, 2017, after Allard’s attorney took his deposition
 and learned of the animals. The Court further determined in its 2017 order that the
 debtor’s schedules reflected that he had significantly undervalued a Doolittle cargo trailer


                                                3
2:18-ap-07019 Doc#: 19 Filed: 07/15/19 Entered: 07/15/19 14:19:15 Page 4 of 9



 at $600 when, according to appraiser Tim Dunn [Dunn],3 the trailer was worth $2800 to
 $3200 when the debtor filed his initial schedules. The Court found that the debtor had an
 “obvious lack of familiarity with the information that he has provided to this Court under
 the penalty of perjury.” Order, 23. The Court also found:
        Based upon the debtor’s repeated statements to the effect that Sandy is the
        one calling the shots, his patent lack of knowledge on matters relating to
        his past and present financial affairs, and his general demeanor during the
        October 12 hearing, the Court concludes that the debtor has largely, if not
        completely, abdicated to Sandy his duty to provide this Court and his
        creditors with an accurate depiction of his financial affairs, debts, and
        assets. See e.g, Doeling v. Berger (In re Berger), 497 B.R. 47, 66 (Bankr.
        D.N.D. 2013) (the debtor has a duty “to make complete and accurate
        disclosures on his petition, schedules and statements.”); see also Boroff v.
        Tully (In re Tully), 818 F.2d 106, 111 (1st Cir. 1987) (“A debtor cannot,
        merely by playing ostrich and burying his head in the sand, disclaim all
        responsibility for statements which he has made under oath.”) Although
        courts generally do not find that a debtor’s innocent or careless mistakes
        rise to the level of bad faith, “a debtor’s ‘reckless disregard for the
        accuracy of the information contained in his schedules can rise to the level
        of bad faith.”’ In re Taal, 520 B.R. at 376 (citation omitted). Additionally,
        “debtors seeking bankruptcy protection may not ‘play fast and loose with
        their assets or the reality of their affairs.”’ In re Taal, 520 B.R. at 376
        (quoting Marrama v. Citizens Bank (In re Marrama), 430 F.3d 474, 478
        (1st Cir. 2005)). Here, the Court finds that the debtor’s baseless
        scheduling of two unsecured debts that he does not owe; his initial failure
        to schedule two donkeys (or mules), mineral rights, and a bank account;
        the contradiction between the debtor’s representation on schedule I that he
        earns regular business income from Rick’s Backhoe, his testimony that he
        has not worked in seven years, and his testimony that he works
        sporadically but not for Rick’s Backhoe; and the debtor’s initial and
        continuing undervaluation of the Doolittle trailer are collectively
        indicative of bad faith that is not mitigated by his impermissible
        delegation to Sandy of his duty to ensure that his schedules contain
        accurate information.
 Order, 23-24. The question now before the Court is whether the Court’s prior findings in
 this case warrant the denial of the debtor’s discharge pursuant to § 727(a)(4)(A) without


        3
           Dunn appraised Sandy’s and the debtor’s assets in 2014 in the course of the
 state court litigation and also testified in this Court at the hearing on Allard’s motion to
 dismiss on October 12, 2017.

                                               4
2:18-ap-07019 Doc#: 19 Filed: 07/15/19 Entered: 07/15/19 14:19:15 Page 5 of 9



 further litigation.


 Summary Judgment
 Federal Rule of Bankruptcy Procedure 7056 provides that Federal Rule of Civil
 Procedure 56 applies in adversary proceedings. Rule 56 states that summary judgment
 shall be rendered “if the movant shows that there is no genuine dispute as to any material
 fact and the movant is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(a).
 The burden is on the moving party to establish the absence of a genuine issue of material
 fact and that it is entitled to judgment as a matter of law. Canal Ins. Co. v. ML & S
 Trucking, Inc., No. 2:10-CV-02041, 2011 WL 2666824, at *1 (W.D. Ark. July 6, 2011)
 (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87, (1986);
 Nat'l Bank of Commerce of El Dorado, Ark. v. Dow Chem. Co., 165 F.3d 602 (8th
 Cir.1999)); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (citing to former
 Fed. R. Civ. P. 56(c)). The burden then shifts to the non-moving party, who must show
 “that the materials cited do not establish the absence or presence of a genuine dispute, or
 that an adverse party cannot produce admissible evidence to support the fact.” Fed. R.
 Civ. P. 56(c)(1)(B). The non-moving party is not required to present a defense to an
 insufficient presentation of facts by the moving party. Adickes v. S.H. Kress & Co., 398
 U.S. 144, 161 (1970) (quoting 6 J. Moore, Fed. Prac. 56.22(2), pp. 2824-25 (2d ed.
 1966)). However, if the non-moving party fails to address the movant’s assertion of fact,
 the court may consider the fact undisputed. Fed. R. Civ. P. 56(e)(2). When ruling on a
 summary judgment motion, the Court must view the facts in the light most favorable to
 the non-moving party and allow that party the benefit of all reasonable inferences to be
 drawn from the evidence. Canada v. Union Elec. Co., 135 F.3d 1211, 1212-13 (8th Cir.
 1997); Ferguson v. Cape Girardeau Cty., 88 F.3d 647, 650 (8th Cir. 1996).


 Law & Analysis
 Allard argues in her motion for summary judgment that the factual determinations
 previously made by this Court in its 2017 order entitle her to judgment as a matter of law


                                              5
2:18-ap-07019 Doc#: 19 Filed: 07/15/19 Entered: 07/15/19 14:19:15 Page 6 of 9



 regarding her cause of action under § 727(a)(4)(A).4 According to Allard, the findings of
 fact and conclusions of law contained in the Court’s 2017 order apply to this adversary
 proceeding under the doctrine of the law of the case. The Court agrees. “The law of the
 case is a discretionary doctrine which provides that ‘when a court decides upon a rule of
 law, that decision should continue to govern the same issues in subsequent stages in the
 same case.”’ Arleaux v. Arleaux (In re Arleaux), 229 B.R. 182, 185 (B.A.P. 8th Cir. 1999)
 (citing Little Earth of United Tribes, Inc. v. U.S. Dep’t of Hous. & Urban Dev., 807 F.2d
 1433, 1441 (8th Cir. 1986)). Law of the case is a doctrine that “prevents the relitigation of
 settled issues in a case, thus protecting the settled expectations of parties, ensuring
 uniformity of decisions, and promoting judicial efficiency.” Little Earth of United Tribes,
 Inc., 807 F.2d at 1441 (citation omitted). “Adversary proceedings in bankruptcy are not
 distinct pieces of litigation, they are components of a single bankruptcy case . . . .” Cohen
 v. Bucci, 905 F.2d 1111, 1112 (7th Cir. 1990)). As such, the “law of the case doctrine
 applies in adversary proceedings in a bankruptcy case . . . .” In re Pilgrim’s Pride Corp.,
 442 B.R. 522, 530 (Bankr. N.D. Tex. 2010) (citing Bordeau Bros, Inc. v. Montagne (In re
 Montagne), Adversary No. 08-1024, 2010 WL 271347, *5-6 (Bankr. D. Vt. Jan. 22,
 2010)).


 Therefore, if the Court finds that it has previously decided the elements necessary to deny
 the debtor’s discharge under § 727(a)(4)(A), Allard is entitled to summary judgment as to
 that cause of action under the doctrine of law of the case. See Shubert v. Grasso (In re
 Grasso), 537 B.R. 216, 219 (Bankr. E.D. Penn. 2015) (citing Cohen, 905 F.2d at 1112-13
 for the proposition that “prior factual determinations made during the course of a debtor’s
 bankruptcy may be determinative of a debtor’s entitlement to a discharge”)5


           4
          Although the Court reaches–and therefore, references–only § 727(a)(4)(A), the
 Court recognizes that Allard contends that she is entitled to summary judgment on all
 causes of action under § 727 based on law of the case and all causes of action under
 § 523 based on collateral estoppel.
           5
            In his response to Allard’s motion for summary judgment, the debtor did not
 file a statement of material facts as to which he contends a genuine dispute exists.

                                                6
2:18-ap-07019 Doc#: 19 Filed: 07/15/19 Entered: 07/15/19 14:19:15 Page 7 of 9



 Section 727(a)(4)(A) provides for the denial of a debtor’s discharge if “the debtor
 knowingly and fraudulently, in or in connection with the case, made a false oath or
 account.” 11 U.S.C. § 727(a)(4)(A). For the Court to deny the debtor’s discharge under
 (a)(4)(A), it must find that
          (1) the debtor made a statement under oath;
          (2) the statement was false;
          (3) the statement was made with fraudulent intent;
          (4) the debtor knew the statement was false; and
          (5) the statement related materially to the debtor’s bankruptcy.
 Helena Chem. Co. v. Richmond (In re Richmond), 429 B.R. 263, 307 (Bankr. E.D. Ark.
 2010).


 The first element under § 727(a)(4)(A) requires that the debtor made a statement under
 oath. “The statements made by debtors on their prescribed petitions and schedules are
 required to be verified under penalty of perjury, and thus have the force and effect of an
 oath.” Daniel v. Boyd (In re Boyd), 347 B.R. 349, 355 (Bankr. W.D. Ark. 2006). The
 debtor testified at the October 12, 2017 hearing on Allard’s motion to dismiss that he
 signed his petition and schedules. Hr’g Tr., 123. Therefore, the Court finds that the first
 element under § 727(a)(4)(A) has been met.


 The second element under § 727(a)(4)(A) requires that the statement made by the debtor
 under oath was false. The Court found in its 2017 order that the debtor’s original set of
 schedules filed on March 31, 2017, omitted the debtor’s ownership of mineral interests, a
 bank account, and two donkeys or mules. Although the debtor later amended his



 Likewise, the debtor did not argue in his response or supporting brief that the Court’s
 2017 order failed to establish one or more of the elements required to deny the debtor’s
 discharge under § 727 (a)(4)(A). Instead, the debtor argued that because Allard
 comprises almost all of his creditor pool, stripping the debtor of his discharge would be
 “harsh and unnecessary” and suggested that a better course of action would be for the
 Court to dismiss the debtor’s case with a bar to refiling.

                                               7
2:18-ap-07019 Doc#: 19 Filed: 07/15/19 Entered: 07/15/19 14:19:15 Page 8 of 9



 schedules to disclose the assets that he initially omitted, the filing of amended schedules
 does not relieve the debtor of having made a false oath in the first place. See Mazer v.
 United States, 298 F.2d 579, 582 (7th Cir. 1962); see also Sholdra v. Chilmark Fin. LLP
 (In re Sholdra), 249 F.3d 380, 382-83 (5th Cir. 2001). In addition to the assets that the
 debtor omitted in his initial schedules, the debtor significantly undervalued the Doolittle
 cargo trailer at $600 when the actual value of the trailer was more than four times that
 amount. Further, the Court found that the debtor listed two debts that he did not owe. As
 a result, the Court finds that the second element under § 727(a)(4)(A) has been satisfied.


 The third and fourth elements under § 727(a)(4)(A) require that the debtor knew that his
 statements were false and that the debtor had fraudulent intent. Whether the debtor had
 the requisite knowledge and intent under § 727(a)(4)(A) is a matter of fact. Cepelak v.
 Sears (In re Sears), 246 B.R. 341, 347 (B.A.P. 8th Cir. 2000) (citing Palatine Nat’l Bank
 v. Olson (In re Olson), 916 F.2d 481, 484 (8th Cir. 1990)). Because debtors rarely admit
 to having fraudulent intent, courts may look to surrounding circumstances to ascertain
 intent. In re Richmond, 429 B.R. at 298. Further, reckless indifference to the accuracy of
 the information that the debtor provided in his schedules and statements is sufficient to
 prove intent. Id. Here, the Court found in its 2017 order the debtor had an “obvious lack
 of familiarity with the information that he has provided to this Court under penalty of
 perjury.” Order, 23. The Court also determined that the debtor had “largely, if not
 completely, abdicated to Sandy his duty to provide this Court and his creditors with an
 accurate depiction of his financial affairs, debts, and assets.” Order, 23. Based on its
 prior factual determinations, the Court finds that the debtor was recklessly indifferent to
 the accuracy of the information that he provided to the Court, satisfying the third and
 fourth elements required under § 727(a)(4)(A).


 Finally, the fifth element under § 727(a)(4)(A) requires that the false statements relate
 materially to the debtor’s bankruptcy. “A false statement is material if it ‘bears a
 relationship to the [debtor’s] business transactions or estate, or concerns the discovery of
 assets, business dealings, or the existence and disposition of his property.’” Jacoway v.

                                              8
2:18-ap-07019 Doc#: 19 Filed: 07/15/19 Entered: 07/15/19 14:19:15 Page 9 of 9



 Mathis (In re Mathis), 258 B.R. 726, 736 (Bankr. W.D. Ark. 2000) (quoting Mertz v.
 Rott, 955 F.2d 596, 598 (8th Cir. 1992)). Because the debtor’s false statements related to
 his assets and property, the Court finds that this element is satisfied.


 Conclusion
 For the above-stated reasons, the Court finds that it has previously determined that the
 elements necessary to deny the debtor’s discharge under § 727(a)(4)(A) are present in
 this case. Further, the Court finds that judicial efficiency is best served by applying the
 doctrine of law of the case to this adversary proceeding. Therefore, the Court grants
 Allard’s motion for summary judgment as to her cause of action under § 727(a)(4)(A)
 and DENIES the debtor’s discharge.


 IT IS SO ORDERED.




                                                                      07/15/2019

 cc:    Tamra Cochran, attorney for Allard
        Donald A. Brady, Jr., attorney for the debtor
        R. Ray Fulmer, II, chapter 7 trustee
        United States Trustee
        All interested parties




                                               9
